UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7717


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE M. FUENTES, a/k/a Jose Fuentes Mayoral,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:03-cr-00114-HEH-1)


Submitted:   April 21, 2016                 Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose M. Fuentes, Appellant Pro Se.      Thomas Arthur Garnett,
Stephen   Wiley  Miller,   Assistant United  States  Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose M. Fuentes appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction

based on Amendment 782 to the U.S. Sentencing Guidelines Manual

(2014).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.    See    United    States   v.   Fuentes,    No.   3:03–cr–

00114-HEH–1 (E.D. Va. Oct. 20, 2015).               We deny Fuentes’ motions

for     oral    argument    and     for   copies   of    criminal    records    at

Government expense.         We dispense with oral argument because the

facts    and    legal    contentions      are   adequately   presented     in   the

materials       before   this     court   and   argument   would    not   aid   the

decisional process.


                                                                          AFFIRMED




                                           2